IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                              :   No. 113 DB 2020 (No. 66 RST 2020)
                                              :
NINA L. COHEN                                 :   Attorney Registration No. 47976
                                              :
PETITION FOR REINSTATEMENT                    :
 FROM RETIRED STATUS                          :   (Philadelphia)


                                         ORDER


PER CURIAM


       AND NOW, this 21st day of September, 2020, the Report and Recommendation

of Disciplinary Board Member dated September 11, 2020, is approved and it is

ORDERED that Nina L. Cohen, who has been on Retired Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the Commonwealth,

shall be and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth. The expenses incurred by the Board in the investigation and processing

of this matter shall be paid by the Petitioner.